705 S.E.2d 750 (2011)
STATE of North Carolina
v.
Rodney Flynn McNEILL.
No. 324P10.
Supreme Court of North Carolina.
February 3, 2011.
Kathleen N. Bolton, Assistant Attorney General, for State of North Carolina.
*751 M. Alexander Charns, Durham, for McNeill, Rodney Flynn.
Sam Currin, District Attorney, for State.

ORDER
Upon consideration of the petition filed by State of NC on the 5th of August 2010 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 3rd of February 2011."
Upon consideration of the petition filed on the 5th of August 2010 by State of NC in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 3rd of February 2011."